Citation Nr: 1105130	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
headaches with migraine features.

2.  Entitlement to initial compensable rating for status post 
left great toe fracture with arthritis for the period prior to 
June 7, 2007, and in excess of 10 percent thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for 
multi-level degenerative disc and joint disease of the cervical 
spine for the period prior to March 5, 2008, and in excess of 20 
percent thereafter, to include whether a separate rating for 
neurological manifestations is warranted.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 
1978, and from September 1978 to April 2006.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

Inasmuch as the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection for 
each disability listed on the title page, the Board has 
characterized the issues on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service- connected disability). Moreover, 
while the RO assigned higher initial ratings during the pendency 
of this appeal, as higher ratings are assignable, and the Veteran 
is presumed to be seeking the maximum available benefit, each of 
the claims for initial higher ratings (as characterized on the 
title page) remain viable on appeal, absent his withdrawal of any 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the October 2010 Board hearing, the Veteran asserted that 
his service-connected disabilities on appeal are more severe than 
reflected in the current disability ratings assigned.  

The Veteran testified that he was receiving extensive, ongoing 
treatment from Jefferson Pain Management, as recent as the 
beginning of the month.  The most recent treatment record from 
this provider is dated in July 2008.   The Veteran also 
identified receiving treatment for his service-connected left toe 
disability from Dr. Baskin; however, the only record from this 
physician is dated in June 2007, noting that the Veteran was to 
follow-up in three weeks.  After the hearing, the Veteran 
submitted an October 2010 letter from R. Sahay, M.D., stating 
that he has been treating the Veteran for headaches since March 
2004 and that earlier that month he saw the Veteran for 
debilitating headaches which has had a significant negative 
impact on his quality of life.  Records from Dr. Sahay dated 
through May 2006 are associated with the claims file.  Hence, a 
remand is warranted to obtain all outstanding medical records 
pertaining to the treatment of each of the disabilities on 
appeal.  

Thereafter, the RO/AMC should arrange for the Veteran to have 
contemporaneous VA examinations to address the current severity 
of each of the Veteran's service-connected disabilities on 
appeal, to include a separate neurological examination to address 
any manifestations of radiculopathy related to the Veteran's 
service-connected cervical spine disability.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the Veteran with a thorough and contemporaneous medical 
examination).

To the extent that the Veteran asserts that his service-connected 
disabilities impact his ability to work; on remand, the RO should 
also consider whether these claims meet the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. App. 111 
(2008) (the threshold factor for extra-schedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation is 
inadequate).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should send the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and authorization to enable it to obtain any 
additional evidence pertinent to each claim 
on appeal, that is not currently of record.  
In this regard, the Veteran should 
specifically be requested to submit 
authorization for the RO/AMC to obtain 
records from Jefferson Pain Management from 
July 2008 to the present; Dr. Baskin, from 
June 2007 to the present; and Dr. Sahay, from 
May 2006 to the present.

2.  Then, the Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the severity of the Veteran's service-
connected headaches, left toe, and cervical 
spine disabilities on appeal.  In regard to 
the cervical spine, the RO should make sure 
that all orthopedic and neurological findings 
are clearly reported.  The claims folder must 
be made available to each examiner performing 
each examination, and those examiner(s) are 
asked to indicate that they have reviewed the 
claims folder.  All indicated tests should be 
accomplished (to include x-rays), and all 
clinical findings reported in detail.

Each examiner should describe functional 
impairments from the disability they have 
been requested to evaluate as they affect the 
Veteran's employment.

All examiner(s) should set forth all 
pertinent findings, along with the complete 
rationale for the conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate each of  the claims for initial 
higher ratings on appeal in light of all 
pertinent evidence and legal authority, to 
include whether a separate rating for 
neurological impairment is warranted for the 
Veteran's service-connected cervical spine 
disability.  The RO/AMC should discuss 
whether further "staged" ratings are 
warranted and address whether the criteria 
for invoking the procedures for referral of 
each of the claims for extra-schedular 
consideration, pursuant to 38 C.F.R. § 
3.321(b)(1), are met.

4.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


